Exhibit 10.1

Federal Signal Corporation

2005 Executive Incentive Compensation Plan (2010 Restatement)

Nonqualified Stock Option Award Agreement

You have been selected to be a Participant in the Federal Signal Corporation
2005 Executive Incentive Compensation Plan (2010 Restatement) (the “Plan”), as
specified below:

 

Participant:  

 

 

Date of Grant:  

 

 

Date of Expiration:  

 

 

Number of Option Shares:  

 

 

Option Price:  

 

 

This document constitutes part of the prospectus covering

securities that have been registered under the Securities Act of 1933.

THIS AWARD AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of nonqualified stock options (the “Options”) by Federal
Signal Corporation, a Delaware corporation (together with its wholly owned
subsidiaries hereinafter referred to as the “Company”), to the Participant named
above, pursuant to the provisions of the Plan.

The Plan provides a complete description of the terms and conditions governing
the Options. If there is any inconsistency between the terms of this Award
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Award Agreement. All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein. The parties hereto agree as follows:

1. Grant of Stock Options. The Company hereby grants to the Participant the
number of Options set forth above to purchase the number of shares of Company
common stock (“Shares”) set forth above, at the stated Option Price, which is
one hundred percent (100%) of the fair market value of a Share on the Date of
Grant, in the manner and subject to the terms and conditions of the Plan and
this Award Agreement. Subject to Section 10 herein, each Option shall be
exercisable into one Share.

2. Exercise of Stock Options. Except as hereinafter provided, the Participant
may exercise these Options at any time after the Date of Grant, and according to
the vesting schedule set forth below, provided that no exercise may occur
subsequent to the close of business on the Date of Expiration.

 

Date

   Number of
Options Which Become
Exercisable    Cumulative
Percentage of Options  Which
Are Exercisable                        

These Options may be exercised in whole or in part, but not for less than one
hundred (100) Shares at any one time, unless fewer than one hundred (100) Shares
then remain subject to the Options, and the Options are then being exercised as
to all such remaining Shares.



--------------------------------------------------------------------------------

3. Limitations on Exercise. The Participant must exercise all rights under this
Award Agreement prior to the tenth anniversary of the Date of Grant (i.e., the
Options will expire upon the tenth anniversary). The Participant may sell the
Shares acquired via these Options at any time, subject to Company policy on
insider trading and stockholding requirement.

4. Termination of Employment by Death. In the event the employment of the
Participant is terminated by reason of death, all outstanding Options not yet
vested shall become immediately fully vested and, along with all previously
vested Options, shall remain exercisable at any time prior to their expiration
date, or for one (1) year after the date of death, whichever period is shorter,
by such person or persons as shall have been named as the Participant’s
beneficiary, or by such persons that have acquired the Participant’s rights
under the Options by will or by the laws of descent and distribution.

5. Termination of Employment by Disability. In the event the employment of the
Participant is terminated by reason of Disability, all outstanding Options not
yet vested shall become immediately fully vested and, along with all previously
vested Options, shall remain exercisable at any time prior to their expiration
date, or for one (1) year after the date that the Administrator determines the
definition of Disability to have been satisfied, whichever period is shorter.
For purposes of this Award Agreement, Disability shall have the meaning ascribed
to such term in the Participant’s governing long-term disability plan, or if no
such plan exists, at the discretion of the Administrator.

6. Termination of Employment for Other Reasons. If the employment of the
Participant shall terminate for any reason other than the reasons set forth in
Sections 4 or 5 herein, all previously vested Options shall remain exercisable
for a period of three months from the effective date of termination. For the
avoidance of doubt, termination of employment on account of a Divestiture of a
Business Segment shall result in the Options remaining exercisable for a period
of three months from the Divestiture Date. The portion of the Options not yet
vested as of the date of termination (after first taking into account the
accelerated vesting provisions of Sections 4, 5, and 8) shall be forfeited. The
transfer of employment of the Participant between the Company and any affiliate
or subsidiary (or between affiliates and/or subsidiaries) shall not be deemed a
termination of employment for purposes of this Award Agreement.

7. Change in Control. In the event the Participant is employed by the Company or
its subsidiaries on a Change in Control (as that term is defined in the
Company’s Change in Control Policy), the Participant’s right to exercise these
Options shall become immediately fully vested as of the first date that the
definition of Change in Control has been fulfilled, and shall remain as such for
the remaining term of the Options, subject to the terms of the Plan.

8. Acceleration of Vesting of Options in the Event of Divestiture of Business
Segment. In the event that the “Business Segment” (as that term is defined in
this Section below) in which the Participant is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section below) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section below), and such divestiture results in the termination of the
Participant’s employment with the Company and its subsidiaries for any reason,
the Participant’s right to exercise the Options subject to this Award Agreement
shall immediately vest and the Options shall become immediately exercisable as
of the Divestiture Date as to that portion of these Options that are not vested
and exercisable as of such date.

For purposes of this Award Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under generally accepted accounting principles as used
in the United States, which currently includes the following: Safety and
Security Systems Group, Fire Rescue, and Environmental Solutions Group.
Likewise, the term “Divestiture Date” shall mean the date that a transaction
constituting a Divestiture of a Business Segment is finally consummated.

For purposes of this Award Agreement, the term “Divestiture of a Business
Segment” means the following:

 

  (a) When used with reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale, exchange,
transfer, distribution or other disposition of the ownership, either
beneficially or of record or both, by the Company or one of its subsidiaries to
“Nonaffiliated Persons” (as that term is defined in this Section below) of 100%
of either (a) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (b) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment;

 

  (b)

When used with reference to the merger or consolidation of a Business Segment
that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, 100%
of



--------------------------------------------------------------------------------

  either (a) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (b) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or

 

  (c) When used with reference to the sale of the assets of the Business
Segment, the sale, exchange, transfer, liquidation, distribution or other
disposition of all or substantially all of the assets of the Business Segment
necessary or required to operate the Business Segment in the manner that the
Business Segment had been operated prior to the Divestiture Date.

For purposes of this Award Agreement, the term “Nonaffiliated Persons” shall
mean any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.

9. Restrictions on Transfer. Unless determined otherwise by the Administrator
pursuant to the terms of the Plan, these Options may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, these Options shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.

10. Recapitalization. In the event there is any change in the Company’s Shares
through the declaration of stock dividends or through recapitalization resulting
in stock split-ups or through merger, consolidation, exchange of Shares, or
otherwise, the Administrator may, in its sole discretion, make such adjustments
to these Options that it deems necessary in order to prevent dilution or
enlargement of the Participant’s rights.

11. Procedure for Exercise of Options. These Options may be exercised by
delivery of timely written notice to the Company at its executive offices,
addressed to the attention of the corporate secretary. Such notice: (a) shall be
signed by the Participant or his or her legal representative; (b) shall specify
the number of Options being exercised and thus the number of full Shares then
elected to be purchased with respect to the Options; and (c) shall be
accompanied by payment in full of the Option Price of the Shares to be
purchased, and the Participant’s copy of this Award Agreement.

The Option Price upon exercise of these Options shall be payable to the Company
in full either: (a) in cash or its equivalent (acceptable cash equivalents shall
be determined at the sole discretion of the Administrator); or (b) by tendering
(either by actual delivery or attestation) previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that, except as otherwise determined by the Administrator, the
Shares which are tendered must have been held by the Participant for at least
six (6) months prior to their tender to satisfy the Option Price or have been
purchased on the open market); or (c) by a combination of (a) and (b).

Subject to the approval of the Administrator, the Participant may be permitted
to exercise pursuant to a “cashless exercise” procedure, as permitted under
Federal Reserve Board’s Regulation T, subject to securities law restrictions, or
by any other means which the Administrator, in its sole discretion, determines
to be consistent with the Plan’s purpose and applicable law.

The Company shall deliver to the Participant evidence of book entry Shares, or
upon the Participant’s request, Share certificates in an appropriate amount
based upon the number of shares purchased under the Option. The Company shall
maintain a record of all information pertaining to the Participant’s rights
under this Award Agreement, including the number of Shares for which the Options
are exercisable. If all of the Options granted pursuant to this Award Agreement
have been exercised, this Award Agreement shall be returned to the Company and
canceled.

12. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Award Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Corporate Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

 

Beneficiary Designation (name, address, and relationship):   

 

  

 

  

 

  



--------------------------------------------------------------------------------

13. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the Shares subject to this Award
Agreement until such time as the option exercise price has been paid, and the
Shares have been issued and delivered to him or her.

14. Section 409A. This Award Agreement shall be construed consistent with the
intention that it be exempt from Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”) as a stock right.

15. Continuation of Employment. This Award Agreement shall not confer upon the
Participant any right to continuation of employment by the Company or its
subsidiaries, nor shall this Award Agreement interfere in any way with the
Company’s or its subsidiaries’ right to terminate the Participant’s employment
at any time.

16. Entire Award; Modification

This Award Agreement and the Plan constitutes the entire agreement between the
parties with respect to the terms and supersede all prior or written or oral
negotiations, commitments, representations and agreements with respect thereto.
The terms and conditions set forth in this Award Agreement may only be modified
or amended in writing, signed by both parties.

17. Severability

In the event any one or more of the provisions of this Award Agreement shall be
held invalid, illegal or unenforceable in any respect in any jurisdiction, such
provision or provisions shall be automatically deemed amended, but only to the
extent necessary to render such provision or provisions valid, legal and
enforceable in such jurisdiction, and the validity, legality and enforceability
of the remaining provisions of this Award Agreement shall not in any way be
affected or impaired thereby.

18. Miscellaneous.

 

  (a) This Award Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Administrator
may adopt for administration of the Plan. The Administrator shall have the right
to impose such restrictions on any Shares acquired pursuant to these Options, as
it may deem advisable, including, without limitation, restrictions under
applicable federal securities laws, under applicable federal and state tax law,
under the requirements of any stock exchange or market upon which such Shares
are then listed and/or traded, and under any blue sky or state securities laws
applicable to such Shares.

It is expressly understood that the Administrator is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

 

  (b) The Administrator may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s vested rights under this
Award Agreement, without the written consent of the Participant.

 

  (c) The Company shall have the power and the right to deduct or withhold, or
require the Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law to be withheld with respect to any exercise
of the Participant’s rights under this Award Agreement.

The Participant may elect, subject to any procedural rules adopted by the
Administrator, to satisfy the minimum statutory withholding requirement, in
whole or in part, by having the Company withhold Shares having an aggregate fair
market value on the date the tax is to be determined, equal to such minimum
statutory withholding tax.

 

  (d) The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities and tax laws in exercising
his or her rights under this Award Agreement.



--------------------------------------------------------------------------------

  (e) This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

  (f) All obligations of the Company under the Plan and this Award Agreement,
with respect to these Options, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

  (g) The Participant agrees to execute this Award Agreement and return it to
the address below within 45 days of receipt of this Award Agreement or forfeit
the awarded stock options.

Federal Signal Corporation

1415 W. 22nd Street

Oak Brook, Illinois 60523

Attention: Corporate Secretary

 

  (h) To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Illinois, without giving effect to principles of conflict of law.

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
as of the Date of Grant.

 

Federal Signal Corporation By:  

 

 

 

 

 

 

 

 

ATTEST: By:  

 

 

Participant:  

 